Case: 4:21-cr-00413-SRC-JMB Doc. #: 2 Filed: 07/21/21 Page: 1 of 3 PageID #: 6
                                                                                        FILED
                                                                                      JUL 21 2021
                              UNITED STATES DISTRICT COURT                          U. S. DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                        EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                       Plaintiff,                      )
                                                       )
vs.                                                    )
                                                       )        4:21CR00413 SRC/JMB
DARIUS EUBANKS,                                        )
                                                       )
                       Defendant.                      )

                                          INDICTMENT

                                           COUNT ONE

The Grand Jury charges that:

      On or about June 27, 2021, in the City of St. Louis, within the Eastern District of Missouri,

                                        DARIUS EUBANKS,

the Defendant herein, with intent to cause death and serious bodily harm, took from the person and

presence of another, by force, violence, and intimidation, a motor vehicle, that is, a 201 2 Chevrolet

Malibu, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 211 9, and punishable under Title 18,

United States Code, Section 2119(1 ).

                                          COUNT TWO

The Grand Jury further charges that:

      On or about June 27, 2021 , in the City of St. Louis, within the Eastern District of Missouri,

                                       DARIUS EUBANKS,

the Defendant herein, knowingly possessed and brandished a firearm in furtherance of a crime of

violence for which he may be prosecuted in a court of the United States, that is, armed carjacking

as charged in Count One.

       In violation of Title 18, United States Code, Sections 924(c)(1 ), and punishable under Title
Case: 4:21-cr-00413-SRC-JMB Doc. #: 2 Filed: 07/21/21 Page: 2 of 3 PageID #: 7


18, United States Code, Section 924( c)(1 )(A)(ii).

                                         COUNT THREE

The Grand Jury further charges that:

     On or about June 27, 2021, in the City of St. Louis, within the Eastern District of Missouri,

                                       DARIUS EUBANKS,

the Defendant herein, with intent to cause death and serious bodily harm, took from the person and

presence of another, by force, violence, and intimidation, a motor vehicle, that is, a 2005 Hyundai

Sonata, that had been transported in interstate commerce, resulting in serious bodily injury.

       In violation of Title 18, United States Code, Sections 2119, and punishable under Title 18,

United States Code, Section 2119(2).

                                          COUNTFOUR

The Grand Jury further charges that:

     On or about June 27, 2021, in the City of St. Louis, within the Eastern District of Missouri,

                                       DARIUS EUBANKS,

the Defendant herein, knowingly possessed and brandished a firearm in furtherance of a crime of

violence for which he may be prosecuted in a court of the United States, that is, armed carjacking

as charged in Count Three.

       In violation of Title 18, United States Code, Sections 924(c)(1 ), and punishable under Title

18, United States Code, Section 924(c)(1 )(A)(ii).

                                          COUNT FIVE

The Grand Jury further charges that:

     On or about June 27, 2021 , in the City of St. Louis, within the Eastern District of Missouri,

                                       DARIUS EUBANKS,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,
Case: 4:21-cr-00413-SRC-JMB Doc. #: 2 Filed: 07/21/21 Page: 3 of 3 PageID #: 8


and the firearm previously traveled in interstate or foreign commerce during or prior to being in

Defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l), and punishable under Title

18, United State Code, Section 924(a)(2).


                                                            A TRUE BILL


                                                            FOREPERSON
SAYLER A. FLEMING
United States Attorney



CASSANDRA J. WIEMKEN, #91586KY
Assistant United States Attorney
